Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Superintendent of Southport Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
At the conclusion of a tier II disciplinary hearing, petitioner was found guilty of making threats. That determination was affirmed on administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding.
We confirm. The determination of guilt is supported by substantial evidence in the form of the misbehavior report, related documentation and hearing testimony (see Matter of Johnson v Goord, 40 AD3d 1335, 1336 [2007]). Furthermore, petitioner’s persistent interruptions and uncooperative behavior during the hearing, despite warnings to cease such conduct, served as a sufficient basis for his removal from the hearing (see *12367 NYCRR 254.6 [a] [2]; Matter of Raqiyb v Goord, 24 AD3d 1013, 1013 [2005]). Petitioner’s claim of hearing officer bias is unsubstantiated in the record and, in any event, there is no indication that the determination flowed from any alleged bias (see Matter of Davis v Smith, 32 AD3d 1096, 1097 [2006]). We have examined petitioner’s remaining contentions and find them to be without merit.
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.